Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Ayala Vazquez et al. teaches an antenna structure that comprises a first radiating portion, a second radiating portion spaced apart from the first radiating portion, a matching circuit. a feeding portion, one end of the feeding portion connected to the first radiating portion, another end of the feeding portion electrically connected to a feeding source through the matching circuit, however, Vazquez fails to teach a first switching circuit that is  electrically connected between the first radiating portion and the second radiating portion, when the first switching circuit is in a closed state, the first radiating portion is electrically connected to the second radiating portion, the feeding portion supplies current from the feeding source to the first radiating portion, the current flows towards a first direction along the first radiating portion to activate radiation signals in a first frequency band, the second radiating portion obtains the current from the first switching circuit by coupling with the first radiating portion, the current further flows through the matching circuit to activate radiation signals in a second frequency band, the current flows towards a second direction along the first radiating portion to activate radiation signals in a third frequency band, when the first switching circuit is in an open state, the first radiating portion disconnect from the second radiating portion, the current flows along the first radiating portion to activate radiation signals in the first frequency band, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845